DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objection of claims 18 and 19 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (USPG Pub No. 2015/0226937), hereinafter “Otsuka”, in view of Yin (USPG Pub No. 2020/0012066, used herein as a translation of CN 201810731346).
Regarding claim 1, Otsuka discloses a lens device (Paragraph 28), comprising: A lens barrel (4) (see Figs. 1, 2); and a plurality of lenses (2 and 3) sequentially fixed in the lens barrel (4) from an objective side to an image side along an optical axis, wherein one of the lenses closest to the objective side is a first lens (2) (see Fig. 2, Paragraph 29); wherein the first lens (2) comprises a first optical effective portion (2a) and a first peripheral portion (see Fig. 2, and annotated Fig. 3 below, Paragraph 43); wherein the first optical effective portion (2a) comprises 

    PNG
    media_image1.png
    504
    549
    media_image1.png
    Greyscale

Otsuka discloses the claimed invention except for wherein the extending surface is disposed outside the lens barrel. In the same field of endeavor, Yin discloses wherein the extending surface is disposed outside the lens barrel (11) (see Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka with wherein the extending surface is disposed outside the lens barrel of Yin for the purpose of reducing a volume of an end portion of the lens 
Regarding claim 3, Otsuka further discloses wherein the first optical effective portion (2a) protrudes along the optical axis towards the objective side (see Fig. 3).  
Regarding claim 4, Otsuka discloses wherein the objective-side surface extends in a radial direction of the first lens (2). Otsuka and Yin teach the lens device set forth above, Yin further discloses and the extending surface is parallel to the optical axis (see Figs. 2, 3).   
Regarding claim 5, Otsuka further discloses wherein the lens barrel (4) is provided with a first lens fixing hole, and the first lens (2) is fixed in the first lens fixing hole through the first peripheral portion (see Figs. 2, 4).
Regarding claim 6, Otsuka further discloses wherein an external diameter of the first peripheral portion equals or is smaller than an internal diameter of the first lens fixing hole, the first peripheral portion is fixed in the first lens fixing hole, and a chamfer is formed on an end surface of the lens barrel (4) facing the objective side and surrounds the first lens fixing hole (see Figs. 2, 4).  
Regarding claim 7, Otsuka further discloses wherein the first optical effective portion (2a) protrudes from the first lens fixing hole (see Figs. 2, 4).  
Regarding claim 8, Otsuka further discloses wherein the lens barrel (4) has a second lens bearing surface, a thickness of the first peripheral portion of the first lens along the optical axis is greater than a distance between the end surface of the lens barrel (4) facing the objective side and the second lens bearing surface, and the second lens (3) is placed against the first lens (2) (see Figs. 2, 4).  
Regarding claim 10, Otsuka further discloses wherein the objective-side surface of the first peripheral portion is aligned with the end surface of the lens barrel (4) facing the objective side (see Figs. 2, 4).  
.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Yin (USPG Pub No. 2020/0012066) as applied to claim 1 above, and further in view of Okada et al. (USPG Pub No. 2017/0329131), hereinafter “Okada”.
Regarding claim 2, Otsuka and Yin disclose the claimed invention, but do not specify wherein the first surface faces the image side and the second surface faces the objective side, a section of the first lens along the optical axis is higher at the middle and lower at both left and right ends, and the section of the first lens comprises a first angled corner with a first internal angle ranged from 90 to 130 degrees, a second angled corner with a second internal angle ranged from 225 to 270 degrees, and a rounded corner with a third internal angle ranged from 90 to 120 degrees, wherein the first angled corner, the second angled corner and the rounded corner are arranged from a center portion of the first lens to a periphery portion of the first lens. In the same field of endeavor, Okada discloses wherein the first surface faces the image side and the second surface (25) faces the objective side, a section of the first lens (20) along the optical axis is higher at the middle and lower at both left and right ends (see Fig. 1), and the section of the first lens (20) comprises a first angled corner with a first internal angle ranged from 90 to 130 degrees, a second angled corner with a second internal angle ranged from 225 to 270 degrees, and a corner with a third internal angle ranged from 90 to 120 degrees, wherein the first angled corner, the second angled corner and the corner are arranged from a center portion of the first lens to a periphery portion of the first lens (see Figs. 1, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Yin with wherein the first surface faces the image side and the second surface faces the objective side, a section of the first lens along the optical axis is higher at the middle and lower at both left and right ends, and the section of the 
Otsuka, Yin and Okada disclose the claimed invention, but do not specify a rounded corner. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Okada with a rounded corner for the purpose of providing a lens to withstand impact (Paragraph 23 of Okada).
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Yin (USPG Pub No. 2020/0012066) as applied to claim 1 above, and further in view of Fukuyama et al. (USPG Pub No. 2020/0357838, herein used as a translation of Japanese Application No. 2017-167826), hereinafter “Fukuyama”.
 Regarding claims 9 and 12, Otsuka and Yin disclose the claimed invention, but do not specify further comprising a cover disposed on an objective end of the lens barrel, wherein the cover comprises a main body and a flange extending from the main body towards the image side, and the main body of the cover is provided with a hole allowing the first optical effective portion of the first lens to protrude. In the same field of endeavor, Fukuyama discloses further comprising a cover (51) disposed on an objective end of the lens barrel, wherein the cover 
Regarding claim 11, Otsuka discloses wherein the lens barrel (4) has a second lens bearing surface, a distance between the end surface of the lens barrel facing the objective side and the second lens bearing surface, and the second lens (3) is placed against the second lens bearing surface (see Figs. 2, 4). Otsuka and Yin disclose the claimed invention, but do not specify a thickness of the first peripheral portion of the first lens along the optical axis equals or is smaller than. In the same field of endeavor, Fukuyama discloses a thickness of the first peripheral portion of the first lens along the optical axis equals or is smaller than (see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Yin with a thickness of the first peripheral portion of the first lens along the optical axis equals or is smaller than of Fukuyama for the purpose of providing high-quality image and high functionality (Paragraph 7). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).

s 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Yin (USPG Pub No. 2020/0012066) as applied to claim 1 above, and further in view of Tsai et al. (USPG Pub No. 2019/0346652), hereinafter “Tsai”.
Regarding claim 14, Otsuka and Yin disclose the claimed invention, but do not specify wherein an end surface of the lens barrel facing the objective side comprises a plurality of end surfaces arranged to be stepped, and one of the end surfaces farthest away from the optical axis is closest to the objective side. In the same field of endeavor, Tsai discloses wherein an end surface of the lens barrel (10) facing the objective side comprises a plurality of end surfaces arranged to be stepped, and one of the end surfaces farthest away from the optical axis is closest to the objective side (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Yin with wherein an end surface of the lens barrel facing the objective side comprises a plurality of end surfaces arranged to be stepped, and one of the end surfaces farthest away from the optical axis is closest to the objective side of Tsai for the purpose of securing optical elements for the desired application (Paragraph 26). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Otsuka, Yin and Tsai teach the lens device as is set forth above, Tsai further discloses wherein the end surface of the lens barrel (10) facing the objective sides is stepped and comprises a first end surface, a second end surface and a third end surface, the first end surface, the second end surface and the third end surface are sequentially arranged from outer to inner of the lens barrel (10);  wherein the first end surface is closest to the objective side, the third end surface is closest to the image side, and the second end surface is arranged between the first end surface and the third end surface (see Fig. 5). It would have .  
Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Yin (USPG Pub No. 2020/0012066) and Tsai (USPG Pub No. 2019/0346652) as applied to claim 14 above, and further in view of Fukuyama (USPG Pub No. 2020/0357838).
Regarding claim 15, Otsuka, Yin and Tsai disclose the claimed invention, but do not specify further comprising a dish-like cover, wherein the dish-like cover comprises a cylindrical wall surrounding the extending surface of the first lens and a plate extending from an end of the cylindrical wall facing the image side in a direction perpendicular to the optical axis. In the same field of endeavor, Fukuyama discloses comprising a dish-like cover (51), wherein the dish-like cover comprises a cylindrical wall surrounding the extending surface of the first lens and a plate extending from an end of the cylindrical wall facing the image side in a direction perpendicular to the optical axis (see Fig. 3, Paragraph 789). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka, Yin and Tsai with comprising a dish-like cover, wherein the dish-like cover comprises a cylindrical wall surrounding the extending surface of the first lens and a plate extending from an end of the cylindrical wall facing the image side in a direction perpendicular to the optical axis of Fukuyama for the purpose of protecting a surface of the lens (Paragraph 789).
Regarding claim 16, Otsuka, Yin, Tsai and Fukuyama teach the lens device as is set forth above, Fukuyama further discloses wherein the cylindrical wall of the dish-like cover (51) is provided with a hole configured to expose the first optical effective portion of the first lens, and a diameter of the hole equals or is slightly greater than an external diameter of the extending surface of the first optical effective portion (see Fig. 3, Paragraph 789). It would have been obvious to provide the device of Otsuka, Yin and Tsai with the teachings of Fukuyama for the 
Regarding claim 19, Otsuka, Yin and Tsai disclose the claimed invention, but do not specify further comprising a dish-like cover, wherein a size of the dish-like cover corresponds to a size of an objective end of the lens barrel; wherein when the dish-like cover and the lens barrel are assembled, an outer edge of the dish-like cover has a contact with the lens barrel at a location where the height difference between the first end surface and the second end surface is formed, and the plate fully covers the second end surface. In the same field of endeavor, Fukuyama discloses further comprising a dish-like cover, wherein a size of the dish-like cover corresponds to a size of an objective end of the lens barrel (see Fig. 3, Paragraph 789); wherein when the dish-like cover and the lens barrel are assembled (see Fig. 3, Paragraph 789). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka, Yin and Tsai with further comprising a dish-like cover, wherein a size of the dish-like cover corresponds to a size of an objective end of the lens barrel; wherein when the dish-like cover and the lens barrel are assembled of Fukuyama for the purpose of protecting a surface of the lens (Paragraph 789). Otsuka, Yin, Tsai and Fukuyama disclose the claimed invention, but do not specify an outer edge of the dish-like cover has a contact with the lens barrel at a location where the height difference between the first end surface and the second end surface is formed, and the plate fully covers the second end surface. When combining the lens device of Otsuka and Yin with the teachings of Tsai, a ribbed lens barrel, and Fukuyama, a dish-like cover, placement or rearrangement of the elements would be an obvious design modification that one of ordinary skill in the art is capable of realizing. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It has been held that a mere 
Regarding claim 20, Otsuka, Yin, Tsai and Fukuyama teach the lens device as is set forth above for claim 19, but do not specify wherein the third end surface is configured for applying glue thereto, and the dish-like cover covers the second end surface so as to be connected to the lens barrel. For the same reasons as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka, Yin, Tsai and Fukuyama with wherein the third end surface is configured for applying glue thereto, and the dish-like cover covers the second end surface so as to be connected to the lens barrel for the purpose of protecting a surface of the lens (Paragraph 789 of Fukuyama) while securing optical elements for the desired application (Paragraph 26 of Tsai).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Yin (USPG Pub No. 2020/0012066), Tsai (USPG Pub No. 2019/0346652) and Fukuyama (USPG Pub No. 2020/0357838) as applied to claim 16 above, and further in view of Teraoka et al. (USPG Pub No. 2012/0019905), hereinafter “Teraoka”.
Regarding claim 17, Otsuka, Yin, Tsai and Fukuyama disclose the claimed invention, but do not specify wherein the hole of the cylindrical wall has varying diameters, one of which 
Prior Art Citations
              Jiang (CN 110412708 A) is being cited herein to show a lens device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Otsuka teaches the lens device as is recited in claim 1 except for the extending surface being disposed outside the 
Applicant's arguments, with respect to claim 17, filed 08/17/2021 have been fully considered but they are not persuasive. Applicant argued that Teraoka is silent regarding the location of the aperture. An aperture is known in the art as a hole or an opening through which light travels. Paragraph 174 of Teraoka teaches that the lens retainer (50) and barrel (30) are made of aluminum which is a material that blocks rays. The light rays that travel into the lens system enter through the openings of the lens device, wherein an entrance pupil would inherently exist as well. Therefore, it would be understood by one or ordinary skill in the art that a virtual aperture exists where a physical aperture is provided. Therefore, the claim remains rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                             11/23/2021